Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page11of
                                                          of66
Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page22of
                                                          of66
Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page33of
                                                          of66
Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page44of
                                                          of66
Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page55of
                                                          of66
Case
Case1:18-cv-10933-RA
     1:18-cv-10933-RA Document
                      Document102-8
                               12-2 Filed
                                    Filed12/14/18
                                          07/09/19 Page
                                                   Page66of
                                                          of66
